         Case 1:17-cv-01388-KPF Document 149 Filed 09/24/20 Page 1 of 2

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                          T: +1 212 506 2500
                                                                                                                                          F: +1 212 262 1910

                                                                                                                                              mayerbrown.com
September 23, 2020
                                                                                                                                  Christopher J. Houpt
BY ECF                                                                                                                                                Partner
                                                                                                                                          T: +1 212 506 2380
                                                                                                                                          F: +1 212 849 5830
The Honorable Katherine Polk Failla                                                                                                    CHoupt@mayerbrown.com
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007                                                                    MEMO ENDORSED
Re:    Pacific Life Insurance Company, et al., v. The Bank of New
       York Mellon, No. 17-cv-1388 (S.D.N.Y.)

Dear Judge Failla:

       On behalf of The Bank of New York Mellon (“BNYM”), we write to request a brief, two-
day extension of the deadline to submit motions to exclude expert testimony in light of Yom
Kippur, which is observed on September 28, 2020—the current deadline to submit motions to
exclude expert testimony. Plaintiffs consent to BNYM’s extension request and the revised briefing
schedule provided below.

       The parties’ Civil Case Management Plan provides that “any motion to exclude the
testimony of experts . . . is to be filed within 30 days of the close of fact or expert discovery,
whichever is later.” Dkt. 66 ¶ 14. Fact discovery closed on June 27, 2019. Id. ¶ 6(e). Expert
discovery closed on August 28, 2020. Dkt. 136 at 3. Thus, the current deadline to submit motions
to exclude expert testimony is September 28, 2020. BNYM has not previously requested an
extension of the deadline to submit motions to exclude expert testimony.

       A two-day extension of the deadline to submit motions to exclude expert testimony would
allow BNYM sufficient time to prepare its motions to exclude expert testimony, while also
allowing a number of members of the firm representing BNYM to observe Yom Kippur.

       In view of the foregoing, BNYM respectfully requests that the Court approve the following
revised briefing schedule for the parties’ motions to exclude expert testimony:

                Deadline to submit opening motions to exclude expert testimony: September 30,
                 2020.

                Deadline to submit opposition briefs in response to any motions to exclude expert
                 testimony: October 14, 2020.

                Deadline to submit reply briefs in further support of any motions to exclude expert
                 testimony: October 21, 2020.



         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
            Cas 1:17-cv-01388-KPF Document 149 Filed 09/24/20 Page 2 of 2
            Case
 Mayer Brown LLP


     The Honorable Katherine Polk Failla
     September 23, 2020
     Page 2

           We thank the Court for its consideration.


                                                       Sincerely,

                                                       /s/ Christopher J. Houpt
                                                       Christopher J. Houpt
Application GRANTED.   Briefing for any Daubert motions will proceed as
follows: Motions and opening papers will be filed on or before October 2,
2020; opposition papers will be filed on or before October 16, 2020; and
reply papers will be filed on or before October 23, 2020.

Dated:      September 24, 2020                   SO ORDERED.
            New York, New York




                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
